  Case 18-81720      Doc 25       Filed 04/19/19 Entered 04/19/19 10:25:29           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ANTONIO DELGADO                       §       Case No. 18-81720
       ZORAIDA DELGADO                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/13/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 5.

       7) Number of months case was pending: 8.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81720      Doc 25       Filed 04/19/19 Entered 04/19/19 10:25:29         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 6,400.00
      Less amount refunded to debtor(s)                      $ 1,632.50
NET RECEIPTS                                                                       $ 4,767.50



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 407.50
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 2,907.50

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid         Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    2,500.00       2,500.00   2,500.00         0.00
CONSUMER PORTFOLIO SERVICES         Sec     14,225.00   14,225.00      14,225.00      70.19       497.81
CONSUMER PORTFOLIO SERVICES         Uns     10,329.00   10,600.10      10,600.10       0.00         0.00
TOYOTA MOTOR CREDIT                 Sec     32,399.00   33,156.16      33,156.16     131.55     1,160.45
ADVANCE AMERICA                     Uns        500.00         NA             NA        0.00         0.00
AFFIRM INC                          Uns          0.00         NA             NA        0.00         0.00
AFFIRM INC                          Uns        203.00         NA             NA        0.00         0.00
AFNI INC                            Uns         87.00         NA             NA        0.00         0.00
ALL KIDS                            Uns        121.00         NA             NA        0.00         0.00
AMERICASH LOANS LLC                 Uns        500.00      589.09         589.09       0.00         0.00
ARGON CREDIT                        Uns      3,600.00         NA             NA        0.00         0.00
ATTU-VERSE                          Uns        489.00         NA             NA        0.00         0.00
BARCLAYS BANK DELAWARE              Uns        849.00         NA             NA        0.00         0.00
BROADWAY LOAN CO                    Uns      1,800.00    1,558.42       1,558.42       0.00         0.00
CAPITAL ONE BANK USA NA             Uns        174.00      174.79         174.79       0.00         0.00
CAPITAL ONE BANK USA NA             Uns        470.00      536.40         536.40       0.00         0.00
CENTEGRA HEALTH SYSTEM              Uns      2,480.00         NA             NA        0.00         0.00
QUANTUM3 GROUP LLC as agent for     Uns        696.00    1,163.09       1,163.09       0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81720      Doc 25       Filed 04/19/19 Entered 04/19/19 10:25:29    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
COMENITYCB/MYPOINTSRWD              Uns         22.00        NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        340.00     365.67     365.67       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        626.00     651.18     651.18       0.00       0.00
HUNTLEY ANESTHESIA                  Uns        450.00        NA         NA        0.00       0.00
LIBERTY MUTUAL INSURANCE            Uns          0.00        NA         NA        0.00       0.00
LURIE CHILDREN'S                    Uns        140.00        NA         NA        0.00       0.00
MCHENRY PATHOLOGY                   Uns         75.00        NA         NA        0.00       0.00
NISSAN MOTOR ACCEPTANCE             Uns      2,900.00        NA         NA        0.00       0.00
ORTHOILLINOIS                       Uns        908.00        NA         NA        0.00       0.00
OSF MEDICAL GROUP                   Uns         40.00        NA         NA        0.00       0.00
SYNCHRONY BANK/PAYPAL               Uns        709.00     766.88     766.88       0.00       0.00
PEDIATRIC FAMLY FOUNDATION          Uns         20.00        NA         NA        0.00       0.00
PERSONAL FINANCE COMPANY            Uns      3,268.00   3,663.36   3,663.36       0.00       0.00
ROCKFORD UROLOGICAL                 Uns         40.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        762.00     840.66     840.66       0.00       0.00
TCF NATIONAL BANK                   Uns        345.00        NA         NA        0.00       0.00
AARONS                              Sec          0.00        NA         NA        0.00       0.00
WAKEFIELD & ASSOCIATES              Uns          0.00     775.20     775.20       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00     247.23     247.23       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81720      Doc 25       Filed 04/19/19 Entered 04/19/19 10:25:29     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 47,381.16         $ 201.74         $ 1,658.26
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 47,381.16         $ 201.74         $ 1,658.26

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 21,932.07           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 2,907.50
       Disbursements to Creditors               $ 1,860.00

TOTAL DISBURSEMENTS:                                             $ 4,767.50




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81720        Doc 25      Filed 04/19/19 Entered 04/19/19 10:25:29               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
